IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 02-30802
                                 Summary Calendar



      JERRY DOUGLAS POWE, JR.,

                                                    Plaintiff-Appellant,

                                       versus

      STEVEN E. MAY, in his official capacity
      as Sheriff of Caldwell Parish,

                                                    Defendant-Appellee.


                  Appeal from the United States District Court for
                        the Western District of Louisiana
                            (USDC No. 00-CV-2035)
          _______________________________________________________
                                  March 3, 2003

Before REAVLEY, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

      Jerry Douglas Powe, Jr., former deputy sheriff of Caldwell Parish, Louisiana,

sued Steven E. May, current Sheriff, for violations of the Fair Labor Standards Act,


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
29 U.S.C. § 201 et seq. The alleged violations occurred during the tenure of former

Sheriff Charles Thompson. The sole issue presented by this appeal is whether the

district court correctly determined Sheriff May cannot be held liable for the acts of

his predecessor under the successorship doctrine. We affirm for the following

reasons:

1.    A sheriff in Louisiana must pay the salary debts of his predecessor if, upon

      taking office, he (1) receives a balance in the Sheriff’s Salary Fund (also

      known as the “General Fund”) or (2) makes collections which are properly

      due to the former sheriff. Asadie v. Hebert, 15 So. 2d 392, 395 (La.Ct.App.,

      Orleans 1943). May provided summary judgment evidence, which Powe has

      failed to rebut, that the General Fund’s liabilities exceeded its assets when

      May took office, and that he does not expect to collect any other funds due

      Sheriff Thompson. Thus, the Louisiana successorship doctrine does not

      create liability on the part of Sheriff May.

2.    Because we find that liability under the federal successorship doctrine is

      inappropriate in this case, we assume without deciding that the doctrine

      applies to the FLSA. There are three main criteria for imposing successor

      liability: (1) a substantial continuity of business operations from the previous

      entity to its successor; (2) notice to the successor; and (3) the successor’s

                                           2
     ability to provide relief. Rojas v. TK Communs., 87 F.3d 745, 750 (5th Cir.

     1996). There is insufficient continuity between Sheriff Thompson’s

     administration and Sheriff May’s administration to justify the imposition of

     successor liability. Under the Louisiana Constitution, the office of Sheriff is

     created by the election of each individual Sheriff, and it expires once that

     individual’s term expires. See LA. CONST. art. 5, § 27. Moreover, every

     sheriff in Louisiana is a political subdivision unto himself, and there is no

     such thing as a “Parish Sheriff’s Department” or “Parish Sheriff’s Office”.

     First Nat’l Bank v. Bailey, 625 So. 2d 588, 589 (La.Ct.App. 3 Cir. 1993)

     (citing LA. REV. STAT. § 13:5102(B)), rev’d on other grounds, 633 So. 2d 159

     (La. 1994); Liberty Mut. Ins. Co. v. Grant Parish Sheriff’s Dep’t, 350 So. 2d

     236, 238 (La.Ct.App. 3 Cir. 1977). Finally, although an incoming Sheriff

     may spend whatever unallocated assets were left by his predecessor, under

     Louisiana law his liability for his predecessors debts is limited by the amount

     of those assets. There is no continuity of assets, because each Sheriff is

     responsible for raising and spending his own funds. Considering the above

     factors, we cannot conclude there is continuity between the two Sheriffs’

     administrations sufficient to trigger successor liability under federal law.

3.   We find no fault with the district court’s balance of the equities in this case.

                                          3
Imposing successor liability would hinder Sheriff May’s ability to police

Caldwell Parish. Sheriff May cannot levy taxes to satisfy a judgment without

voter approval, forcing him to make budget cuts. The interests of the people

of Caldwell Parish are best served by holding each sheriff responsible for his

own debts. The policies underlying the FLSA are also best served by not

imposing successor liability. Sheriffs will be deterred from violating the

FLSA because they will remain liable after their term of office expires.

Additionally, imposing liability on a succeeding sheriff will not deter FLSA

violations because responsibility for the misconduct would be passed on to

his successor. Therefore, we agree with the district court that the

successorship doctrine should not apply. As Powe may not sue Sheriff May

for the misconduct of Sheriff Thompson, summary judgment was appropriate.



      AFFIRMED.




                                    4